Citation Nr: 1542919	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-25 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for erythrocytosis (claimed as polycythemia).  


REPRESENTATION

Veteran represented by:	Daniel S. Rethmeier, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

As noted below, the Board must dismiss this appeal for lack of jurisdiction.


FINDING OF FACT

The Board denied the Veteran's service-connection claim for erythrocytosis in an August 2014 decision.  He did not appeal.


CONCLUSION OF LAW

The Board's August 2014 decision is final, and a new appeal has not been perfected; the Board therefore lacks jurisdiction to address the appeal of the issue of entitlement to service connection for erythrocytosis a second time herein.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a Substantive Appeal perfecting his appeal for entitlement to service connection for erythrocytosis in September 2013.  He requested a hearing before the Board in December 2013.  This hearing occurred before another Acting Veterans Law Judge in May 2014.  In August 2014, the Board denied the Veteran's service-connection claim in a decision signed by the Acting Veterans Law Judge who held the May 2014 hearing.  The Veteran did not appeal this decision, and it is final.  38 C.F.R. § 20.1100 (2015).

It appears that the Agency of Original Jurisdiction failed to recognize that the Veteran's appeal was before the Board at the time of his May 2014 hearing.  Indeed, shortly after this hearing, the AOJ obtained another medical opinion in June 2014 pertaining to whether the Veteran's erythrocytosis was caused or aggravated by his service-connected renal cell carcinoma.  The opinion was wholly against the claim.  See the June 2014 VA examiner's report, at 2.  As a result, the AOJ again denied the appeal in a June 2014 Supplemental Statement of the Case.  The AOJ then scheduled the Veteran for a second Board hearing before the undersigned, which occurred in June 2015.  

Although the Board did not reference the June 2014 VA examiner's negative nexus opinions in denying the Veteran's appeal in August 2014, the Veteran was not prejudiced by any failure to discuss these opinions, as they were unsupportive of his claim and supplemented with sufficient explanation as to why the Veteran's disability was less likely than not caused or aggravated by his service-connected renal cell carcinoma.  

Given that the Board's August 2014 decision contained a final adjudication of the Veteran's service-connection claim on the merits, rescheduling the Veteran for a second Board hearing subsequent to this decision without first adjudicating a claim to reopen in the first instance (and thereafter following law and regulations governing the perfection of a new appeal) does not re-confer jurisdiction over the issue to the Board.  While the Board regrets the inconvenience this oversight has imposed on the Veteran, the Board simply does not have jurisdiction in this appeal and it must be dismissed herein.  See 38 U.S.C.A. § 7104.








	(CONTINUED ON NEXT PAGE)
ORDER

The appeal of the issue of entitlement to service connection for erythrocytosis is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


